Citation Nr: 1214142	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 1998, and from March 2006 to September 2007.  Further, the record reflects he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2008 by Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado, and in March 2009 by the RO in Boise, Idaho, which confirmed and continued the denial of service connection for a left knee disorder.  The RO in Baltimore, Maryland, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran contends that his current left knee disorder originated with a January 2002 injury that occurred while he was in Germany on active duty for training (ACDUTRA).  In the alternative, he contends that he had a preexisting left knee disorder that was aggravated as a result of his March 2006 to September 2007 period of active duty.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

The record reflects that the claim was denied below, in part, because the RO could not verify the Veteran was on a period of ACDUTRA in January 2002.  As detailed in a July 2008 Formal Finding on the Unavailability of Service Records, the RO requested service verification from the Veteran's State National Guard in May 2008, and that records received therefrom were negative for active duty dates in 2002.  It was also noted that an inquiry to Veterans Information Solution (VIS) showed no active duty service in 2002; that Defense Personnel Records Image Retrieval System (DPRIS) images for a Line of Duty and service verification were negative for any active duty periods in 2002; and that the Veteran had been requested to supply a copy of his DD Form 214 or other documentation showing his active duty in January 2002, but no such verification had been provided.  The Board notes, however, that it does not appear the RO requested the Veteran's complete service personnel records to include his National Guard service.  For example, the May 2008 request to the State National Guard requested a copy of all physical examinations, to include the EOD and RAD examinations, if available; a complete copy of all service medical treatment records of the Veteran; a copy of any Line of Duty determinations which may have been made because of any injury; and verification of all periods of service to include which dates were active duty and which were ACDUTRA, as well as the character of service for any period of active duty.  The request did not specifically request a complete copy of his service personnel records, to include his National Guard service.

The Board further notes that the Veteran has submitted documents indicating he was on ACDUTRA in January 2002.  For example, he submitted a copy of National Guard Retirement Points Statement indicating he received 22 points for active duty/ACDUTRA/active duty for special work during the month of January 2002.  He also submitted documents indicating he was recommended for and received a Foreign Deployment Service Ribbon for rotation to Germany in January 2002.  Finally, he submitted documents indicating he received a foreign driver's license in January 2002 as part of USAREUR orientation.  As such, it suggests that there are outstanding service personnel records from the Veteran's National Guard service that may be available.  The Board finds that a remand is required to request the Veteran's complete service personnel records to include his National Guard service.

In addition to these service personnel records, it does not appear that a formal request was made for the Veteran's service treatment records for his March 2006 to September 2007 period of active duty.  An April 2008 deferred rating decision noted that service treatment records from last period of service was not of record (no attempts have been made to obtain service treatment records).  Although the RO did request all service treatment records from the State National Guard in May 2008, it is not clear whether this encompasses all available service treatment records for March 2006 to September 2007 period of active duty.  Therefore, an attempt should also be made to obtain any outstanding service treatment records from this period of active duty.  In addition, service treatment records pertaining to his service with the Colorado National Guard from 2008 should be requested as well as records from the Maryland National Guard dating from August 2010 and records from the Florida National Guard dating from December 2011. 

The Board also notes that it is not clear from the evidence of record whether the Veteran did, in fact, incur a left knee disorder as a result of the January 2002 injury.  For example, service records dated in February 2002 note that the Veteran complained of a left knee injury when he slipped on ice and twisted it in January 2002, during the period he contends was when he was on ACDUTRA in Germany.  The assessment was tendonitis.  However, on Reports of Medical History completed later in February 2002, as well as in January 2003 and January 2004, he indicated that he was not experiencing nor had he experienced any knee trouble.  A DA Form 7349 (Initial Medical Review - Annual Medical Certificate) dated in November 2005 noted that he reported a problem with his left knee and had surgery scheduled.  Medical records dated in February 2006 reflect he underwent surgery for left lateral meniscus tear of the knee.  A subsequent March 2006 DA Form 7349 noted that he had knee surgery in February 2006.  In short, these records indicate that the Veteran was treated for the left knee shortly after the January 2002 injury, but subsequent records indicate no left knee problems until several years after the date of the injury.  

The Board further notes that the Veteran has indicated his left knee disorder was aggravated by his March 2006 to September 2007 period of active duty.  As the record documents he had left knee surgery in February 2006, the record does indicate a pre-existing left knee disorder.  

Despite the foregoing, no competent medical opinion is of record that addresses whether a chronic left knee disorder was actually incurred as a result of the January 2002 injury, or whether a pre-existing left knee disorder was aggravated by the March 2006 to September 2007 period of active duty.  The Board finds that such a competent medical examination and opinion is necessary based on the facts of this case.  Therefore, a remand is also required to correct this deficiency.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's left knee should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran's complete service personnel records pertaining to his service with the Colorado National Guard service.  If the nature of his service in January 2002 is not included therein, seek verification of the type of service from the appropriate sources including the Colorado National Guard, the National Guard Bureau and the Defense Finance and Accounting Service.  

2.  The AMC/RO should also request the Veteran's complete service treatment records for his March 2006 to September 2007 period of active duty from the appropriate agencies, including the Records Management Center.

3.  Request service treatment records from the Colorado National Guard dating from 2008, the Maryland National Guard dating from August 2010, and from the Florida National Guard dating from December 2011.

4.  The AMC/RO should obtain the names and addresses of all medical care providers, including VA facilities, who have treated the Veteran for his left knee that are not already of record.  After securing any necessary release, the AMC/RO should obtain those records not on file.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his left knee disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran incurred a left knee disorder as a result of the January 2002 injury.

The examiner should also express an opinion as to whether the Veteran had a left knee disorder prior to his March 2006 to September 2007 period of active duty.  See medical records pertaining to surgery in February 2006.  If so, the examiner must express an opinion as to whether such a pre-existing disability was aggravated by this period of active service.  By aggravation, the Board means a permanent increase in the disability that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided with resort to speculation.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


